Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, line 13-14 is objected to because of the following informalities:  “the upstream end of the injection opening” should be - -an upstream end of the injection opening- -.  Appropriate correction is required.
Claim 9, line 3-4 is objected to because of the following informalities:  “a fuel” should be - -the fuel- -.  Appropriate correction is required.
Claim 11, line 3-5 is objected to because of the following informalities:  “a shape deviating radially inward of the nozzle body from an imaginary circle having an area equal to an area of the injection opening in the projection plane, centered on a centroid of the nozzle hole.” should be - -the shape deviating radially inward of the nozzle body from the imaginary circle having the area equal to the area of the injection opening in the projection plane, centered on the centroid of the nozzle hole.- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites “wherein, when the injection opening of each of the plurality of nozzle holes is projected on the projection plane, the injection opening has, in the projection plane, a shape deviating radially inward of the nozzle body from an imaginary circle having an area equal to an area of the injection opening in the projection plane, centered on a centroid of the nozzle hole.”  However, claim 1 already recites that the projection plane is in the injection hole opening, so that the shape, areas and centroid of the nozzle hole of claim 1 also apply to the injection opening since the injection opening is part of the nozzle hole. Therefore, claim 11 is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donlan (US 5361578) in view of Benjamin et al (US 20190203929 as referenced in OA dated 12/03/2021) and Woodlock et al (US 20180340689 as referenced in OA dated 12/03/2021).


    PNG
    media_image1.png
    555
    795
    media_image1.png
    Greyscale

Annotated Figure 3 of Benjamin 



    PNG
    media_image2.png
    382
    738
    media_image2.png
    Greyscale

Annotated Figure 10 of Woodlock 

Regarding claim 1, Donlan discloses diffusion combustion type fuel nozzle (Figure 2; 11) for a gas turbine (Figure 1; 1), comprising: 
a nozzle body (Figure 2; 14, 24, 26 27); 
a plurality of nozzle holes (Figure 2; 31) arranged along a circumferential direction (The circumferential direction with respect to the center axis of the nozzle body) of the nozzle body, the plurality of nozzle holes each extending along an axial direction (The axial direction with respect to the center axis of the nozzle body) of the nozzle body and having a center axis (The center axis of Figure 2; 31) inclined toward a center axis (The center axis of the nozzle body) of the nozzle body toward downstream in the axial direction of the nozzle body; and 
a fuel supply path (Figure 2; 20, 22, 18) including at least one fuel supply hole (Figure 2; 22 is at least one supply hole) extending along the axial direction of the nozzle body, the fuel supply path being connected to an upstream end (The upstream end of Figure 2; 31) of each of the plurality of nozzle holes, 
wherein each of the plurality of nozzle holes has an injection opening (Figure 2; 28) for injecting a fuel (The fuel from Figure 2; 20) to a downstream end portion (The downstream end portion of the nozzle body where Figure 2; 28 is located) in the axial direction of the nozzle body, 
wherein each of the plurality of nozzle holes extends linearly from an upstream end (The radially outward left side of Figure 2; 28) of the injection opening, and 
wherein, when each of the plurality of nozzle holes is projected on a projection plane (A projection plane orthogonal to the center axis of a respective nozzle hole) orthogonal to the center axis a respective nozzle hole (The respective nozzle hole with the center axis) at a position (The position of the center axis of the respective nozzle hole in the injection opening) of the center axis of the respective nozzle hole in the injection opening, the respective nozzle hole has, in the projection plane, a shape (The shape of the nozzle hole).
Donlan does not disclose the shape deviating radially inward of the nozzle body from an imaginary circle having an area equal to an area of the respective nozzle hole in the projection plane, centered on a centroid of the respective nozzle hole.
However, Benjamin teaches a fuel nozzle (Figure 3; 100) for a gas turbine (Figure 1; 10), comprising: 
a nozzle body (The body of Figure 3; 100); 
a plurality of nozzle holes (Annotated Figure 3; labeled nozzle hole. Paragraph 0030, 0037.  Figure 3 shows two instances 228, each 228 includes a nozzle hole) arranged along a circumferential direction (The circumferential direction with respect to Figure 3; 13. Paragraph 0030, 0037) of the nozzle body, the plurality of nozzle holes each extending along an axial direction (The axial direction with respect to Figure 3; 13) of the nozzle body and having a center axis (The center axis of Annotated Figure 3; labeled nozzle hole) inclined toward a center axis (Figure 3; 13) of the nozzle body toward downstream in the axial direction of the nozzle body (Figure 3 shows the nozzle holes inclined toward the central axis of the nozzle body toward downstream); and
a fuel supply path including at least one fuel supply hole (The hole forming Annotated Figure 3; labeled fuel supply path. Paragraph 0030, 0037.  Figure 3 shows two instances 228, each 228 includes a fuel supply path) extending along the axial direction of the nozzle body and connected to the plurality of nozzle holes to serve as fuel supply paths for supplying a fuel (Paragraph 0030), respectively, 
wherein each of the plurality of nozzle holes has an injection opening (Figure 3; 127) for injecting the fuel to a downstream end portion (The downstream end portion of the nozzle body) in the axial direction of the nozzle body, and 
wherein, when each of the plurality of nozzle holes is projected on a projection plane (A projection plane orthogonal to the center axis of a respective nozzle hole) orthogonal to the center axis of a respective nozzle hole of the plurality of nozzle holes at a position (The position of the center axis of the nozzle hole in the injection opening) of the center axis of the respective nozzle hole in the injection opening, the respective nozzle hole has, in the projection plane, a shape (Figure 3; 127 is ovular, Paragraph 0037.  Please note that Paragraph 0037 states the major axis of the 127 is 128, so that either the tapered end of the oval is radially outward or inward.  The shape projected by 127 onto the projection plane) deviating from an imaginary circle (An imaginary circle having the same area as the shape and located on the centroid on the respective nozzle hole) having an area (The area of the imaginary circle) equal to an area of the respective nozzle hole (The area of the shape or nozzle hole in the projection plane) in the projection plane, centered on a centroid (The centroid on the respective nozzle hole) of the respective nozzle hole.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Donlan wherein a shape deviating from an imaginary circle having an area equal to an area of the respective nozzle hole in the projection plane, centered on a centroid of the respective nozzle hole as taught by and suggested by Benjamin because it has been held that applying a known technique, in this case Benjamin’s  usage of an ovular fuel nozzle holes according to the steps described immediately above, to a known device, in this case, Donlan’s fuel nozzle, ready for improvement to yield predictable results, in this case providing fuel from the fuel nozzle , was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification makes the plurality of nozzle holes of Donlan ovular.).
Donlan in view of Benjamin does not teach a shape deviating radially inward of the nozzle body.
However, Woodlock teaches a combustor assembly (Figure 2; 16) for a gas turbine (Figure 1; 10), comprising: 
a center axis (Figure 2; 48. In the context of Donlan in view of Benjamin, this is the center axis of the nozzle body);
wherein each of a plurality of nozzle holes (The portions of Figure 10; 74 without 76) has an injection opening (The portion of Figure 10; 74 with 76);
wherein, when each of the plurality of nozzle holes is projected on a projection plane (The plane orthogonal to the center axis) orthogonal to the center axis (In the context of Donlan in view of Benjamin, this is the center axis of the nozzle body) in a respective injection opening,  a respective nozzle hole (The respective nozzle hole) has, in the projection plane, a shape (The oval shape of Figure 10; 74) deviating radially inward of the center axis from an imaginary circle (An imaginary circle having the same area as the shape and located on the centroid on the nozzle hole) having an area (The area of the imaginary circle) equal to an area (The area of the shape in the projection plane) of the respective nozzle hole  in the projection plane, centered on a centroid (The centroid of the nozzle hole) of the respective nozzle hole.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Donlan in view of Benjamin wherein the shape deviates radially inward of the nozzle body as taught by and suggested by Woodlock because it has been held that applying a known technique, in this case Woodlock’s arrangement of specifically shaped ovular nozzle holes with the tapered end radially inward with respect to the center axis which the nozzle holes are arranged circumferentially around according to the steps described immediately above, to a known device, in this case, Donlan in view of Benjamin’s fuel nozzle, ready for improvement to yield predictable results, in this case providing a fuel flow through the nozzle hole, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses the specific ovular shape of Woodlock and arranges the ovular outlets of Donlan in view of Benjamin with the tapered end radially inward with respect to the center axis of the nozzle body).
Regarding claim 2, Donlan in view of Benjamin and Woodlock teaches the invention as claimed.
Donlan in view of Benjamin does not teach wherein, on the projection plane, a first straight line orthogonal to a radial direction of the nozzle body that bisects the area of the respective nozzle hole in the radial direction of the nozzle body is 6positioned closer to an outer end of the respective nozzle hole in the radial direction than a midpoint between the outer end and an inner end of the respective nozzle hole in the radial direction.
However, Woodlock teaches wherein, on the projection plane, a first straight line (A first straight line that bisects the area of respective nozzle hole in the projection plane) orthogonal to a radial direction (The radial direction of the center axis) of the center axis (In the context of Donlan in view of Benjamin, this is the center axis of the nozzle body) that bisects the area of the respective nozzle hole in the radial direction of the center axis (In the context of Donlan in view of Benjamin, this is the center axis of the nozzle body) is 6positioned closer to an outer end (The radially outer end of the respective nozzle hole) of the respective nozzle hole in the radial direction than a midpoint (The midpoint between the outer and inner ends of the respective nozzle hole) between the outer end and an inner end (The inner end of the respective nozzle hole) of the respective nozzle hole in the radial direction (The first straight line that bisects the area of Figure 10; 74 in the projection plane is above the midpoint because the midpoint is the halfway point between the top and bottom of the respective nozzle hole.  The respective nozzle hole has a tapered end towards the bottom, so that more than half the area would be above the midpoint.  Thus, the first line is above the midpoint and closer to the outer end).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Donlan in view of Benjamin wherein, on the projection plane, a first straight line orthogonal to a radial direction of the nozzle body that bisects the area of the respective nozzle hole in the radial direction of the nozzle body is 6positioned closer to an outer end of the respective nozzle hole in the radial direction than a midpoint between the outer end and an inner end of the respective nozzle hole in the radial direction as taught by and suggested by Woodlock because it has been held that applying a known technique, in this case Woodlock’s arrangement of specifically shaped ovular nozzle holes with the tapered end radially inward with respect to the center axis which the nozzle holes are arranged circumferentially around according to the steps described immediately above, to a known device, in this case, Donlan in view of Benjamin’s fuel nozzle, ready for improvement to yield predictable results, in this case providing a fuel flow through the nozzle hole, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (This is the same modification as claim 1).
Regarding claim 3, Donlan in view of Benjamin and Woodlock teaches the invention as claimed.
Donlan in view of Benjamin does not teach wherein, in the projection plane, each of the plurality of nozzle holes has the shape surrounded by: 
a first circle; 
a second circle having a center positioned on a radially outer side of the nozzle body than a center of the first circle, and having a larger diameter than the first circle; and 
two common tangents of the first circle and the second circle.
However, Woodlock teaches wherein, in the projection plane, each of the plurality of nozzle holes has the shape surrounded by: 
a first circle (Annotated Figure 10; labeled first circle); 
a second circle (Annotated Figure 10; labeled second circle) having a center (The center of the second circle) positioned on a radially outer side (The center of the second circle is on a radially outer side with respect to the center axis) of the center axis (In the context of Donlan in view of Benjamin, this is the center axis of the nozzle body) than a center (The center of the first circle) of the first circle, and having a larger diameter (The second circle has a larger diameter than the first circle) than the first circle; and 
two common tangents (Annotated Figure 10; labeled first and second linear contour portions are two common tangents of the first and second circle) of the first circle and the second circle
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Donlan in view of Benjamin wherein, in the projection plane, each of the plurality of nozzle holes has the shape surrounded by: a first circle; a second circle having a center positioned on a radially outer side of the nozzle body than a center of the first circle, and having a larger diameter than the first circle; and two common tangents of the first circle and the second circle as taught by and suggested by Woodlock because it has been held that applying a known technique, in this case Woodlock’s arrangement of specifically shaped ovular nozzle holes with the tapered end radially inward with respect to the center axis which the nozzle holes are arranged circumferentially around according to the steps described immediately above, to a known device, in this case, Donlan in view of Benjamin’s fuel nozzle, ready for improvement to yield predictable results, in this case providing a fuel flow through the nozzle hole, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (This is the same modification as claim 1).
Regarding claim 4, Donlan in view of Benjamin and Woodlock teaches the invention as claimed.
Donlan further discloses wherein each of the plurality of nozzle holes has a contour (The contour of the plurality of nozzle holes) in a cross-section (The cross-section of each of the plurality of nozzle holes) orthogonal to the axial direction of the nozzle body;
wherein, in the cross-section, the plurality of nozzle holes include a pair of nozzle holes (Any two Figure 4; 78 which are adjacent to each other in the circumferential direction) adjacent to each other in the circumferential direction of the nozzle body.
Donlan in view of Benjamin does not teach wherein the contour including a first linear contour portion and a second linear contour portion, in a cross-section orthogonal to the axial direction of the nozzle body; and
the first linear contour portion of one nozzle hole of the pair of nozzle holes and the second linear contour portion of the other nozzle hole of the pair of nozzle holes are disposed adjacent to each other in the circumferential direction.
However, Woodlock teaches wherein each of the plurality of nozzle holes has a contour (The contour of the nozzle holes at any location along and orthogonal to the center axis where the nozzle holes have the ovular cross section shown in Figure 10) including a first linear contour portion (Annotated Figure 10; labeled first linear contour portion) and a second linear contour portion (Annotated Figure 10; labeled first second contour portion), in a cross-section (The cross-section taken at any location along and orthogonal to the center axis where the nozzle holes have the ovular cross section shown in Figure 10) orthogonal to the axial direction of the center axis (In the context of Donlan in view of Benjamin, this is the center axis of the nozzle body), and 
wherein, in the cross-section, the plurality of nozzle holes include a pair of nozzle holes (Any two adjacent 74 shown in Figure 3 that are adjacent in the circumferential direction with respect to the center axis) adjacent to each other in the circumferential direction of the center axis (In the context of Donlan in view of Benjamin, this is the center axis of the nozzle body) such that the first linear contour portion of one nozzle hole of the pair of nozzle holes and the second linear contour portion of the other nozzle hole of the pair of nozzle holes  are disposed adjacent to each other in the circumferential direction (Figure 3 shows that the first linear contour portion of the one nozzle hole is adjacent to the second linear contour portion of the other nozzle hole). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Donlan in view of Benjamin wherein the contour including a first linear contour portion and a second linear contour portion, in a cross-section orthogonal to the axial direction of the nozzle body; and the first linear contour portion of one nozzle hole of the pair of nozzle holes and the second linear contour portion of the other nozzle hole of the pair of nozzle holes are disposed adjacent to each other in the circumferential direction as taught by and suggested by Woodlock because it has been held that applying a known technique, in this case Woodlock’s arrangement of specifically shaped ovular nozzle holes with the tapered end radially inward with respect to the center axis which the nozzle holes are arranged circumferentially around according to the steps described immediately above, to a known device, in this case, Donlan in view of Benjamin’s fuel nozzle, ready for improvement to yield predictable results, in this case providing a fuel flow through the nozzle hole, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (This is the same modification as claim 1).
Regarding claim 6, Donlan in view of Benjamin and Woodlock teaches the invention as claimed.
Donlan further discloses a passage (Figure 2; 39, 40 and 32) positioned on a radially outer side (Figure 2; 39 is positioned on a radially outer side of the nozzle body) of the nozzle body than the plurality of nozzle holes and extending in the axial direction of the nozzle body, 
wherein the passage has an air injection opening (Figure 2; 39) for injecting air (Column 3-4, lines 59-7) to the downstream end portion in the axial direction of the nozzle body.
Regarding claim 7, Donlan in view of Benjamin and Woodlock teaches the invention as claimed.
Donlan further discloses wherein the fuel supply paths are configured to supply a gas fuel (Column 3, line 26-27) as the fuel to the plurality of nozzle holes, respectively.
Regarding claim 8, Donlan in view of Benjamin and Woodlock teaches the invention as claimed.
Donlan further discloses a liquid fuel nozzle (Figure 2; 38.  Column 3; line 47-57) extending along the center axis of the nozzle body, 
wherein the plurality of nozzle holes are positioned radially outside the liquid fuel nozzle. Regarding claim 9, Donlan in view of Benjamin and Woodlock teaches the fuel nozzle according to claim 1.
Donlan further discloses a combustor (Figure 1; 3) for the gas turbine, comprising: 
the fuel nozzle; and 
8a combustion tube (The tube formed by Figure 1; 3) forming a passage (The passage formed by the combustion tube) for a combustion gas (Figure 1; 12) generated by combustion of the fuel injected from the fuel nozzle. 
Regarding claim 10, Donlan in view of Benjamin and Woodlock teaches the combustor according to claim 9.
Donlan further discloses the gas turbine, comprising: 
the combustor; and
a turbine (Figure 1; 4).
Donlan does not teach a stator vane disposed downstream of the combustion tube for the combustor.
However, Benjamin teaches the gas turbine, comprising: 
a combustor (Figure 1; 26); and 
a stator vane (Figure 1; 68, 72) and a rotor blade (Figure 1; 70, 74) disposed downstream of a combustion tube (The tube formed by Figure 2; 204 and 202) for the combustor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Donlan to include a stator vane and a rotor blade disposed downstream of the combustion tube for the combustor as taught by and suggested by Benjamin because it has been held that applying a known technique, in this case Benjamin’s usage of a turbine with stator vanes and rotor blades according to the steps described immediately above, to a known device, in this case, Donlan’s gas turbine, ready for improvement to yield predictable results, in this case forming a turbine of a gas turbine, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification has the turbine of Donlan formed with both stator vanes and rotor blades).
Regarding claim 11, Donlan in view of Benjamin and Woodlock teaches the invention as claimed.
Donlan further discloses wherein, when the injection opening of each of the plurality of nozzle holes is projected on the projection plane, the injection opening has, in the projection plane, the shape (The shape of the injection opening).
Donlan does not disclose the shape deviating radially inward of the nozzle body from the imaginary circle having the area equal to the area of the injection opening in the projection plane, centered on the centroid of the nozzle hole.
However, Benjamin teaches wherein, when the injection opening of each of the plurality of nozzle holes is projected on the projection plane, the injection opening has, in the projection plane, the shape (The shape of the injection opening) deviating from the imaginary circle (An imaginary circle having the same area as the shape and located on the centroid on the respective nozzle hole) having the area (The area of the imaginary circle) equal to the area of the injection opening (The area of the shape injection hole in the projection plane) in the projection plane, centered on the centroid of the nozzle hole.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Donlan wherein the shape deviating from the imaginary circle having the area equal to the area of the injection opening in the projection plane, centered on the centroid of the nozzle hole as taught by and suggested by Benjamin because it has been held that applying a known technique, in this case Benjamin’s  usage of an ovular fuel nozzle holes according to the steps described immediately above, to a known device, in this case, Donlan’s fuel nozzle, ready for improvement to yield predictable results, in this case providing fuel from the fuel nozzle , was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (This is the same modification as claim 1).
Donlan in view of Benjamin does not teach the shape deviating radially inward of the nozzle body.
However, Woodlock teaches wherein, when the injection opening of each of the plurality of nozzle holes is projected on the projection plane, the injection opening has, in the projection plane, the shape (The shape of the injection opening) deviating radially inward of the nozzle body from the imaginary circle (An imaginary circle having the same area as the shape and located on the centroid on the nozzle hole) having an area (The area of the imaginary circle) equal to the area (The area of the injection hole in the projection plane) of the injection opening in the projection plane, centered on the centroid of the nozzle hole.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Donlan in view of Benjamin wherein the shape deviates radially inward of the nozzle body as taught by and suggested by Woodlock because it has been held that applying a known technique, in this case Woodlock’s arrangement of specifically shaped ovular nozzle holes with the tapered end radially inward with respect to the center axis which the nozzle holes are arranged circumferentially around according to the steps described immediately above, to a known device, in this case, Donlan in view of Benjamin’s fuel nozzle, ready for improvement to yield predictable results, in this case providing a fuel flow through the nozzle hole, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (This is the same modification as claim 1).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donlan in view of Benjamin and Woodlock as applied to claim 1 above, and further in view of Mick et al (US 5685139).
Regarding claim 5, Donlan in view of Benjamin and Woodlock teaches the invention as claimed.
Donlan in view of Benjamin and Woodlock does not teach wherein a position of the center axis of each of the plurality of nozzle holes at an upstream end of each nozzle hole and a position of the center axis at a downstream end of each nozzle hole are displaced from each other in the circumferential direction of the nozzle body.
However, Mick teaches a diffusion combustion type fuel nozzle (Figure 2; 54) for a gas turbine (The gas turbine of Column 1, line 12-27), comprising: 
a nozzle body (The body of Figure 2; 54);
a plurality of nozzle holes (Figure 3; 90) arranged along a circumferential direction (Figure 8 shows the nozzle holes arranged along a circumferential direction of the central axis of 82 which is part of the nozzle body) of the nozzle body, the plurality of nozzle holes each extending along an axial direction (Figure 7 shows the nozzles holes extending along an axial direction of 82 which is part of the nozzle body) of the nozzle body; and
wherein a position (The position of a center axis of each of Figure 8; 90 at an upstream end of Figure 8; 90) of a center axis of each of the plurality of nozzle holes at an upstream of each nozzle hole and a position (The position of the center axis of each of Figure 8; 90 at a downstream end of Figure 8; 90) of the center axis at a downstream end of each nozzle hole are displaced from each other in the circumferential direction of the nozzle body (Figure 8 shows that the center axis at the upstream and downstream ends are displaced in the circumferential direction).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Donlan in view of Benjamin and Woodlock wherein a position of the center axis of each of the plurality of nozzle holes at an upstream end of each nozzle hole and a position of the center axis at a downstream end of each nozzle hole are displaced from each other in the circumferential direction of the nozzle body as taught by and suggested by Mick in order to swirl the diffuser gas as it exits the nozzle body (Column 5-6, line 63-5.  The modification has the center axis of each nozzle hole at an upstream end being displaced in the circumferential direction of the nozzle body from the center axis at a downstream end).

Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts that Benjamin does not teach the shape of the contour on the projection plane of a nozzle hole, or the cross-sectional shape of the flow passage.  Examiner respectfully disagrees.  Paragraph 0037 of Benjamin states that the cross-sectional area can be ovular or oblong which one of ordinary skill in the art would recognize this cross-sectional area as being the shape of the contour on the projection plane of the nozzle hole.
Applicant asserts that Woodstock does not teach an injection opening provided at the downstream end of the axial channel.  Examiner respectfully disagrees.  The portion of Figure 5; 74 above and immediately to the right of 68 which does not have Figure 10; 76 is a nozzle hole while the portion of Figure 5; 74 that overlaps 70 and has Figure 10; 76 is an injection hole.  The portion of Figure 5; 74 that overlaps 70 and has Figure 10; 76 is a downstream end of Figure 5; 74.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al (US 20120324896 as referenced in OA dated 12/03/2021) states in paragraph 0037 that the fuel outlet shapes can be changed.
Buelow et al (US 20120227408 as referenced in OA dated 12/03/2021) states in paragraph 0049 that the fuel outlet shapes can be changed.
Cai et al (US 20180187894 as referenced in OA dated 12/03/2021) shows in Figure 10-19 that fuel conduit shapes can be changed.
DiCintio et al (US 20180187893 as referenced in OA dated 12/03/2021) shows in Figure 10-19 that fuel conduit shapes can be changed.
Patel et al (US 20160177834 as referenced in OA dated 12/03/2021) shows in Figure 3, 8 that the fuel outlet shapes can be changed.
Von Berg (US 5607109 as referenced in OA dated 12/03/2021) shows an ovular fuel injection outlet.
Hummel et al (US 20180128119 as referenced in OA dated 12/03/2021) states in paragraph 0003 that the turbine of a gas turbine is typically made of blades and vanes.
LeBlanc et al (US 20170321563 as referenced in OA dated 12/03/2021) states in paragraph 0003 that the turbine of a gas turbine is typically made of blades and vanes.
Li et al (US 20160273362 as referenced in OA dated 12/03/2021) states in paragraph 0003 that the turbine of a gas turbine is typically made of blades and vanes.
Romig et al (US 20130283800) shows nozzles holes with an injection opening having an oval shape with the tapered end towards the center axis of the combustor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741